Citation Nr: 0216126	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  91-23 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claims of service connection for a skin disease, 
residuals of a claimed head injury and eye disability.  

(As discussed hereinbelow, the reopened claims of service 
connection for a skin disease, residuals of a claimed head 
injury, eye disability and the claim of service connection 
for a low back disorder will be the subject of a later 
decision.)  



REPRESENTATION

Appellant represented by:	Jose R. Garcia Perez, Attorney





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946 and October 1950 to July 1951.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision of the 
RO.  

In a decision promulgated in October 1991, the Board denied 
the veteran's claims.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  

In a February 1993 order, the Court granted a Motion to 
Remand.  The case was remanded for additional proceedings.  

In February 1994, June 1995 and February 1998, the Board 
remanded the case for further development.  

In February 2000, the Board denied service connection for an 
anxiety reaction.  The Board also reopened the veteran's 
claim of service connection for a back disability and 
remanded the issue for development and a de novo adjudication 
of the issue of service connection.  

Finally, the Board remanded the issues of whether new and 
material evidence had been submitted to reopen the claims of 
service connection for a skin disease, residuals of a claimed 
head injury and eye disability.  

In light of the action taken hereinbelow, the Board is 
undertaking additional development with respect to the now 
reopened claims of service connection for a skin disease, 
residuals of a claimed head injury and eye disability and the 
previously reopened claim of service connection for a low 
back disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9 (a)(2)).  

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing those issues.  



FINDINGS OF FACT

1.  In April 1977, the RO denied the veteran's claims of 
service connection for a skin disease, residuals of a claimed 
head injury and eye disability.  The veteran did not enter an 
appeal from this decision following written notification 
thereof.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the prior 
rating decision.  





CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claims of service connection for a skin disease, residuals of 
a claimed head injury and eye disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  

If a notice of disagreement is filed within the one-year 
period, the RO shall issue a statement of the case.  38 
U.S.C.A. § 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

At the time of the April 1977 decision by the RO, the 
evidence included the veteran's service medical records, VA 
medical examination reports and statements from the veteran.  

The service medical records are negative for any evidence of 
a head injury.  The service medical records also showed that 
he had a pterygium of the left eye at entrance to his first 
period of service.  

Although the veteran had 20/20 uncorrected vision prior to 
service, at separation, it was noted that he had poor 
vision-corrected to 20/20.  Finally, the evidence shows that 
the veteran had chronic acne vulgaris during service.  

The post-service VA records reveal scaly dermatitis of the 
feet many years after service and mild pterygium.  Except for 
the veteran's contentions, there was no evidence of head 
injury residuals.  

On this evidentiary record, as noted hereinabove, the RO, in 
April 1977, concluded that any head injury residuals, eye 
disorder and skin disease were not attributable to service on 
any basis.  

In connection with his application to reopen, filed in March 
1990, the Board notes that evidence associated with the 
record that is not duplicative of previously considered 
evidence includes primarily VA medical records, private 
treatment records and statements of the veteran.  

Of particular interest is a June 1996 private psychiatric 
report that reported that the veteran suffered skin 
dermatitis as a result of gas training.  It was also noted 
that the veteran had suffered a head injury aboard a ship on 
his way from Puerto Rico to New York.  It was reported that 
he had had nerve and skin problems ever since.  

In addition, an April 1998 report from a private psychologist 
indicates a history of a fall in service in which the veteran 
"received a blow to the head."  

Finally, VA medical evidence shows treatment for various eye 
disorders, including diabetic retinopathy, decreased vision 
and cataract.  

The Board finds, based on its review of the recently 
presented evidence, that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In particular, the Board notes that the private evidence 
concerning the fall and skin disorder in service and the 
continued symptomatology ever since is certainly new, as it 
was not of record at the time of the prior rating decisions.  

Furthermore, the evidence is material because the description 
of the fall in service is more detailed than earlier.  In 
addition, the allegation of skin dermatitis in service 
related to gas training was not previously before VA.  

Regarding the eye disorder, the evidence previously 
considered only addressed the preexisting pterygium and 
refractive error.  Now, the veteran has diabetic retinopathy 
and cataracts.  The evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claims of service connection 
for a skin disease, residuals of a claimed head injury and 
eye disability.  



ORDER

As new and material evidence has been received to reopen the 
claims of service connection for a skin disease, residuals of 
a claimed head injury and eye disability, the appeal to this 
extent is allowed as discussed hereinabove.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

